DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 20 April 2021 has been entered.  As a result of the changes made by the amendment, a new rejection has been added under 35 U.S.C. 112(b).  Additionally, the grounds still stand for the rejections made under 35 U.S.C. 103.
Status of the Claims
In the amendment dated 20 April 2021, the status of the claims is as follows: Claims 1, 12, 13 and 17 have been amended.
Claims 1-20 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites structure for a “table inductive heating circuit” as well as separate structure for “a chamber…enclosing the table inductive heating circuit.”  The chamber is then defined as an interior 
Claim 10 recites “a cover coupled to the back surface of the table and sized to close off the groove, thereby enclosing the table inductive heating circuit.”  However, it is unclear how a cover is intended to provide the table inductive heating circuit further enclosure in addition to the enclosure provided to the table inductive heating circuit by the chamber in claim 1.  As a result, the metes and bound of the newly introduced cover in claim 10 are unclear in relation to the metes and bounds of the chamber from claim 1.  Specifically, it is unclear whether the cover encloses the chamber, or, conversely, whether the chamber encloses the cover.  The Specification supports the cover as “fully enclosing the table inductive heating circuit” in paragraph 0030 (supported visually by fig. 4).  Therefore, for the purpose of the examination, the table inductive heating circuit will be interpreted as being enclosed by 
Claim 12 recites “a chamber coupled to the back surface of the table and enclosing the table inductive heating circuit.”   However, the Specification does not disclose that the chamber encloses the inductive heating circuit (paragraph 0049-0050) but that a separate cover encloses the table inductive heating element (paragraph 0030).    Since there is no way of determining the requisite degree of the term “enclosing the table inductive heating circuit,” as best understood, if the prior art comprises the claimed structure, it will be presumed that the system can operate as intended.
Claim 17 recites “a chamber coupled to the back surface of the table and enclosing the table inductive heating circuit.”   However, the Specification does not disclose that the chamber encloses the inductive heating circuit (paragraph 0049-0050) but that a separate cover encloses the table inductive heating element (paragraph 0030).    Since there is no way of determining the requisite degree of the term “enclosing the table inductive heating circuit,” as best understood, if the prior art comprises the claimed structure, it will be presumed that the system can operate as intended.
	Claims 2-9, 11, 13-16, and 18-20 are rejected based on their dependency to claims 1, 12, and 17.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 3, 11, 12, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Humfeld et al. (US-20170144332-A1) and further in view of Matsen et al. (US-9259886-B2) and Hu (US-7007501-B2).
Regarding claim 1, Humfeld teaches a heating apparatus (abstract) for thermally processing a part (figs. 7-9), comprising: a table (fig. 3) formed of a thermally conductive material (sections 304 and 302 of fig. 3 are formed of thermally conductive material, para 0069) and defining a table surface oriented to face a first surface of the part (fig. 3, item 217) and a back surface opposite the table surface (meltable layer, 218); a table inductive heating circuit (induction heater, para 0032; fig 3, 216) coupled to the back surface of the table (Applicant discloses in para 0003 of the Specification that the table inductive heating circuit is “thermally coupled” to the back surface of the table; similarly, Humfeld teaches that the “heatsink 128 may be positioned…to control the transfer of heat from the air inside heating system 104,” para 0053; thus, heat sink thermally coupled to the heating system, para 0053; in fig. 3, which is an “example of one implementation for heatsink system,” para 0065, the heatsink system 216 is depicted underneath the table on its back surface); and a thermal management system (heat sink, 216).  Humfeld does not explicitly teach a table inductive heating circuit configured to generate a processing temperature at the table surface, the table inductive heating circuit comprising a plurality of table induction coil circuits electrically coupled in parallel with each other, wherein each of the plurality of table induction coil circuits includes a table electrical conductor and a table smart susceptor having a Curie temperature; and a thermal management system comprising a chamber coupled to the back surface of the table and enclosing the table inductive heating circuit, wherein the chamber defines an interior space; at least one cooling fin disposed within the chamber; an inlet extending through the chamber and fluidly communicating with the interior space; and an outlet extending through the chamber and fluidly communicating with the interior space.
	However, Matsen teaches a table inductive heating circuit (Humfeld teaches a heating system connected to a table where the heating system could be either an induction heater or a susceptor, para 0032; Matsen teaches inductive heating circuits with smart susceptors, column 1, lines 63-64)  configured to generate a processing temperature (Matsen: preselected Curie temperature, column 2, lines 19-20) at the table surface (Matsen: tool surface, column 2, line 7), the table inductive heating circuit comprising a plurality of table induction coil circuits (Matsen: column 2, line 16) electrically coupled in parallel with each other (Matsen: column 2, lines 16-17), wherein each of the plurality of table induction coil circuits (Matsen: column 3, lines 3-4) includes a table electrical conductor (Matsen: column 2, line 66) and a table smart susceptor having a Curie temperature (Matsen: column 3, lines 5-6) in order to serve as the heating system identified in Humfeld’s invention so as to provide precise and 
	Additionally, Hu teaches a thermal management system, the thermal management system (Humfeld teaches a heat sink system that is connected to a table, fig. 3, 216 and that includes multiple heat sinks, para 0057; Hu teaches a heat sink system for potential use in the airline industry, column 1, line 14 that includes a primary heat sink used during both passive and active modes and a second heat sink that augments the primary heat sink during an active mode, abstract) comprising: a chamber (Hu: vapor chamber heat sink, column 6, line 32) coupled to the back surface of the table (relying on Humfeld for the table; Humfeld teaches a generic heatsink system such that the heat sink system is “not meant to imply physical or architectural limitations,” Humfeld, para 0084; Hu teaches a heat sink system with a chamber that would be obvious to place on the underside of the table taught by Humfeld) and enclosing the table inductive heating circuit (not given any patentable weight based on 112(b) rejection above), wherein the chamber defines an interior space (Hu: internal vapor chamber, column 6, lines 32-33); at least one cooling fin (Hu: fins, column 6, line 44) disposed within the chamber (Hu: fig. 6); an inlet (Hu: fig. 1, item 20) extending through the chamber and fluidly communicating with the interior space (Hu: column 6, lines 24-27); and an outlet (Hu: exit aperture, fig. 1, item 24) extending through the chamber and fluidly communicating with the interior space (Hu: column 6, lines 24-27) in order to serve as the heat sink identified in Humfeld’s invention so as to maintain the heating apparatus at a desired temperature (Hu: column 3, lines 46-47).
	Therefore, it would have been obvious to a person skilled in the art at the time of the invention
to modify the invention of Humfeld to include a table inductive heating circuit configured to generate a processing temperature at the table surface, the table inductive heating circuit comprising a plurality of table induction coil circuits electrically coupled in parallel with each other, wherein each of the plurality of table induction coil circuits includes a table electrical conductor and a table smart susceptor having a 
	Regarding claim 2, the combined teachings teach further comprising an air source (Hu: cooling device or heat pump, fig. 13, item 120 and column 10, lines 21-22) fluidly communicating with the inlet (Hu: fig. 13 shows the coolant connects the heat pump 120 to the primary heat sink 26 through valves V2 and V5; the primary heat sink 26 can be considered the vapor chamber, column 6, lines 31-32) and selectively operable to generate an air flow through the interior space (Hu: column 5, line 66 through column 6, line 1).  Thus, it would have been recognized by one of ordinary skill in the art that applying the known technique taught by Hu to the combined invention of Humfeld (table), Matsen (heating device), and Hu (heat sink system) would have yielded predictable results and would have resulted in an improved system, namely, a heat sink system that increased or decreased circulation of a coolant by selectively operating the system in active or passive modes (Hu: abstract and claim 11).
	Regarding claim 3, the combined teachings teach wherein the thermal management system is selectively operable (Hu: column 3, lines 32-33) in an insulator mode (Hu: passive mode, column 3, line 33), during which the air flow is prevented through the chamber (Hu: coolant could be nitrogen-enriched air, column 14, lines 54-55; coolant can be selectively connected from secondary heat sink 120 in loop L1 to the primary heat sink 26 in loop L2, column 10, lines 18-21; primary heat sink 26 considered the vapor chamber, column 6, lines 31-32), and a cooling mode (Hu: active mode, column 3, line 33), 
	Regarding claim 11, the combined teachings teach the heating apparatus (Humfeld: abstract) in which each table (Humfeld: fig. 3) electrical conductor (Matsen: column 23, line 34) comprises a plurality of electrical conductor strands (Matsen: column 23, line 36) in a Litz wire configuration (Matsen: column 23, line 37); and each table smart susceptor (Matsen: wire comprised of magnetic material having a Curie temperature, column 29, lines 6-7; Applicant defines smart susceptor as a material selected to have a Curie point, para 0036 of Specification) is wrapped around a respective table electrical conductor in a spiral configuration (Matsen: column 29, lines 2-3).  Thus, it would have been recognized by one of ordinary skill in the art that applying the known technique taught by Masten to the combined invention of Humfeld (table), Matsen (heating device), and Hu (heat sink system) would have yielded predictable results and would have resulted in an improved system, namely, a heating induction system where a plurality of conductors are in parallel so as to minimize the magnitude of the voltage otherwise required for relative long lengths of the conductor such as may be required for large heating blanket configurations (Matsen: column 11, lines 37-42).
	Regarding claim 12, Humfeld teaches a method (abstract) of thermally processing at least one part (figs. 7-9) using a heating apparatus (abstract) the method comprising: placing a first part on a table surface of a table of the heating apparatus (para 0004), using a table inductive heating circuit (“heating system 104 takes the form of…an induction heater,” para 0032) coupled to a back surface of the table (Applicant discloses in para 0003 of the Specification that the table inductive heating circuit is “thermally coupled” to the back surface of the table; similarly, Humfeld teaches that the “heatsink 128 may be positioned…to control the transfer of heat from the air inside heating system 104,” para 0053; in fig. 3, the heatsink system 216 is depicted underneath the table on its back surface; as a result, Humfeld teaches that the heating system is thermally coupled to the heatsink system, which is located on the back surface of the table).  Humfeld does not explicitly teach heating the table surface to a processing temperature using a table inductive heating circuit provided with the heating apparatus, the table inductive heating circuit comprising a plurality of table induction coil circuits electrically coupled in parallel with each other, wherein each of the plurality of table induction coil circuits includes a table electrical conductor and a table smart susceptor having a Curie temperature; operating a thermal management system having a chamber coupled to the back surface of the table and enclosing the table inductive heating circuit, wherein the chamber defines an interior space, in an insulator mode to maintain the table surface at the processing temperature until the first part is thermally processed; and operating the thermal management system in a cooling mode to cool the table surface to a reduced temperature.
	However, Matsen teaches heating the table surface (Humfeld teaches a table, fig. 3, and a tooling system that heats a part surrounded by a surface of the tooling system, para 0010; Matsen teaches a stand-alone tooling system, abstract, that could serve as the tooling system in Humfeld’s invention) to a processing temperature (preselected Curie temperature, column 2, lines 19-20) using a table inductive heating circuit (column 1, 62-63), the table inductive heating circuit comprising a plurality of table induction coil circuits (column 2, line 16) electrically coupled in parallel with each other (column 2, lines 16-17), wherein each of the plurality of table induction coil circuits includes a table electrical conductor (column 2, line 66) and a table smart susceptor having a Curie temperature (column 3, lines 5-6) in order to serve as the heating system identified in Humfeld’s invention so as to provide 
Additionally, Hu teaches operating a thermal management system (Humfeld teaches a heat sink system, 216, attached to a table in fig. 3; Hu teaches a heat sink system, abstract, that could serve as the heat sink system in Humfeld’s invention) having a chamber coupled to the back surface of the table (relying on Humfeld for the table; Humfeld teaches a generic heatsink system such that the heat sink system is “not meant to imply physical or architectural limitations,” Humfeld, para 0084; Hu teaches a heat sink system with a chamber that would be obvious to place on the underside of the table taught by Humfeld) and enclosing the table inductive heating circuit (not given any patentable weight based on 112(b) rejection above), wherein the chamber defines an interior space (Hu: internal vapor chamber, column 6, lines 32-33), in an insulator mode (column 3, lines 32-33) to maintain the table surface at the processing temperature (desired temperature, column 3, lines 46-47) until the first part is thermally processed; and operating the thermal management system in a cooling mode (active mode, column 3, line 33) to cool the table surface to a reduced temperature (from 7°C in insulator mode to below 0°C in cooling mode, column 3, lines 46-48) in order to serve as the heat sink identified in Humfeld’s invention so as to maintain the heating apparatus at a desired temperature (column 3, lines 46-47).
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the invention of Humfeld to include heating the table surface to a processing temperature using a table inductive heating circuit provided with the heating apparatus, the table inductive heating circuit comprising a plurality of table induction coil circuits electrically coupled in parallel with each other, wherein each of the plurality of table induction coil circuits includes a table electrical conductor and a table smart susceptor having a Curie temperature; operating a thermal management system having a chamber coupled to the back surface of the table and enclosing the table inductive heating circuit, wherein the chamber defines an interior space, in an insulator mode to maintain the table 
Regarding claim 13, the combined teachings teach that the thermal management system includes an air source (Hu: cooling device or heat pump, fig. 13, item 120 and column 10, lines 21-22) fluidly communicating with the interior space (Hu: fig. 13 shows the coolant connects the heat pump 120 to the primary heat sink 26 through valves V2 and V5; the primary heat sink 26 can be considered the vapor chamber, column 6, lines 31-32) and selectively operable to generate an air flow through the chamber (Hu: column 5, line 66 through column 6, line 1), wherein: operating the thermal management system in the insulator mode (Hu: passive mode, column 3, line 33) comprises preventing the air source from generating the air flow through the chamber (Hu: coolant could be nitrogen-enriched air, column 14, lines 54-55; coolant can be selectively connected from secondary heat sink 120 in loop L1 to the primary heat sink 26 in loop L2, column 10, lines 18-21; primary heat sink 26 considered the vapor chamber, column 6, lines 31-32); and operating the thermal management system in the cooling mode (Hu: active mode, column 3, line 33) comprises permitting the air source to generate the air flow through the chamber (Hu: during active mode, secondary heat sink transfers coolant to the primary heat sink using a heat pump, column 3, lines 36-40).  Thus, it would have been recognized by one of ordinary skill in the art that applying the known technique taught by Hu to the combined invention of Humfeld (table), Matsen (heating device), and Hu (heat sink system) would have yielded predictable results and would have resulted in an improved system, namely, a heat sink system that increased or decreased circulation of a coolant by selectively operating the system in active or passive modes (Hu: abstract and claim 11).
Regarding claim 14, the combined teachings teach that the thermal management system further includes at least one cooling fin (Hu: fins, column 6, line 44) coupled disposed within the chamber (Hu: fig. 6).  Thus, it would have been recognized by one of ordinary skill in the art that applying the known technique taught by Hu to the combined invention of Humfeld (table), Matsen (heating device), and Hu (heat sink system) would have yielded predictable results and would have resulted in an improved system, namely, a fin that received thermal energy from a gas in an enclosure and transferred thermal energy to a primary heat sink (Hu: column 3, lines 11-16).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Humfeld, Matsen, and Hu as applied to claims 1 and 2 above and further in view of Hadoulias et al. (US-9544945-B2).
Regarding claim 4, Humfeld, Matsen, and Hu teach the combined invention as described above but do not explicitly teach that the air source comprises a variable speed air source configured to produce the air flow at different air flow rates.
However, Hadoulias teaches that the air source (fan, column 8, line 26) comprises a variable speed air source configured to produce the air flow at different air flow rates (column 8, lines 28-31) in order to provide a fan with a variable air speed in Hu’s thermal management system so as to improve the air flow for a magnetic induction heating system, where space is often limited at the location of generating heat due to the space requirement for ferrous material (column 1, lines 26-42) and improved air flow circulation is need to transport heat to a remote location with negligible or reduced thermal losses along at least a length to the remote location (column 3, lines 42-45).
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the combined invention of Humfeld, Matsen, and Hu to include that the air source comprises a variable speed air source configured to produce the air flow at different air flow rates in view of the teachings of Hadoulias in order to provide a fan with a variable air speed in Hu’s thermal management system so as to improve the air flow for a magnetic induction heating system, where space is often .
Claims 5, 6, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Humfeld, Matsen, and Hu as applied to claims 1 and 12-14 above and further in view of Yamamoto et al. (US-20080144279-A1).
Regarding claim 5, Humfeld, Matsen, and Hu teach the combined invention as described above but do not explicitly teach the at least one cooling fin has an upstream end nearer the inlet and a downstream end nearer the outlet, and in which a cross- sectional area of the at least one cooling fin varies from a smaller fin area at the upstream end to a larger fin area at the downstream end.
However, Yamamoto teaches the at least one cooling fin (fig. 5, 41a-f, considered the “advance side” where air flow is faster than on the delay side, fins 41f-j, para 0044) has an upstream end nearer the inlet (23) and a downstream end nearer the outlet (top of fig. 5), and in which a cross- sectional area of the at least one cooling fin varies from a smaller fin area at the upstream end to a larger fin area at the downstream end (fig. 4 shows fins 41a-f having a slope, “m,” which causes the area at the upstream end to be smaller than the downstream end) in order to gradually increase the height of each fin so as to facilitate uniform air flow through the heat sink (para 0038).
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the combined invention of Humfeld, Matsen, and Hu to include at least one cooling fin has an upstream end nearer the inlet and a downstream end nearer the outlet, and in which a cross- sectional area of the at least one cooling fin varies from a smaller fin area at the upstream end to a larger fin area at the downstream end in view of the teachings of Yamamoto in order to gradually increase the height of each fin so as to facilitate uniform air flow through the heat sink (para 0038).
Regarding claim 6, the combined teachings teach the at least one cooling fin includes four cooling fins laterally spaced across the back surface of the table (Humfeld: fig. 3 shows 16 fins across the back surface of the table).  Thus, it would have been recognized by one of ordinary skill in the art that applying the known technique taught by Humfeld to the combined invention of Humfeld (table), Matsen (heating device), and Hu (heat sink system) would have yielded predictable results, namely, a heat sink system that increased the heat transfer by expanding the number of fins from one to four.
Regarding claim 15, Humfeld, Matsen, and Hu teach the combined invention as described above but do not explicitly teach the at least one cooling fin has an upstream end and a downstream end, and in which a cross-sectional area of the at least one cooling fin varies from a smaller fin area at the upstream end to a larger fin area at the downstream end.
However, Yamamoto teaches the at least one cooling fin (fig. 5, 41a-f) has an upstream end (end near fan unit, 23) and a downstream end (top of fig. 5), and in which a cross-sectional area of the at least one cooling fin varies from a smaller fin area at the upstream end to a larger fin area at the downstream end (the five left fins, 41, with gradually increasing height, from the upstream end to the downstream end in fig. 4) in order to gradually increase the height of each fin so as to facilitate uniform air flow through the heat sink (para 0038).
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the combined invention of Humfeld, Matsen, and Hu to include the at least one cooling fin has an upstream end and a downstream end, and in which a cross-sectional area of the at least one cooling fin varies from a smaller fin area at the upstream end to a larger fin area at the downstream end in view of the teachings of Yamamoto in order to gradually increase the height of each fin so as to facilitate uniform air flow through the heat sink (para 0038).
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Humfeld, Matsen, and Hu as applied to claim 1 above and further in view of Hawke et al. (US-3495857-A).
Regarding claim 7, Humfeld, Matsen, and Hu teach the combined invention as described above  and teach a back surface of the table (Humfeld: surface underneath the heat sink as displayed in fig. 3) but do not explicitly teach three hubs coupled to the back surface of the table and spaced from each other, each of the three hubs including a stem; and a support assembly coupled to the hubs, the support assembly comprising: a frame comprising a plurality of interconnected trusses, the frame having an upper end defining an upper end boundary extending around an upper end cross-sectional area, and a lower end defining a lower end boundary extending around a lower end cross- sectional area, wherein the lower end cross-sectional area is smaller than the upper end cross- sectional area; and three adapters coupled to the upper end of the frame, each of the three adapters being positioned for alignment with an associated hub and defining a socket sized to receive the stem of the associated hub.
However, Hawke teaches three hubs (anchoring flange, column 12, line 27; displayed in fig. 7) coupled to the back surface of the table (coupled to Humfeld’s table) spaced from each other (hubs spaced across the underside of Humfeld’s table), each of the three hubs including a stem (fig. 7, “L”); and a support assembly coupled to the hubs (fig. 14), the support assembly comprising: a frame comprising a plurality of interconnected trusses (structural members of fig. 14), the frame having an upper end defining an upper end boundary extending around an upper end cross-sectional area (frame has a cross sectional area at the top of KKx(3xIK) where KK is the width and (3xKK) is the length), and a lower end defining a lower end boundary extending around a lower end cross- sectional area (lower end of the frame has a cross sectional area of 8 times the area of the support assemblies, “FK”), wherein the lower end cross-sectional area is smaller than the upper end cross- sectional area (lower end cross section area is much smaller than the top end cross sectional area); and three adapters coupled to the upper end of the frame (fig. 7, “CS”), each of the three adapters being positioned for alignment with an associated hub (aligned to anchoring flange, as depicted in fig. 7) and defining a socket sized to receive the stem of the associated hub (designed to hold square tubing, column 6, lines 61-63) in order to 
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the combined invention of Humfeld, Matsen, and Hu to include three hubs coupled to the back surface of the table and spaced from each other, each of the three hubs including a stem; and a support assembly coupled to the hubs, the support assembly comprising: a frame comprising a plurality of interconnected trusses, the frame having an upper end defining an upper end boundary extending around an upper end cross-sectional area, and a lower end defining a lower end boundary extending around a lower end cross- sectional area, wherein the lower end cross-sectional area is smaller than the upper end cross- sectional area; and three adapters coupled to the upper end of the frame, each of the three adapters being positioned for alignment with an associated hub and defining a socket sized to receive the stem of the associated hub in view of the teachings of Hawke in order to provide a load-carrying and load-resisting structure to sustain high stress and that is designed to carry heavy loads (column 10, lines 21-28).
Regarding claim 8, the combined teachings teach each truss (members, fig. 14) of the plurality of interconnected trusses (column 10, lines 37-38) comprises a composite tube (alloy, column 10, line 41).  Thus, it would have been recognized by one of ordinary skill in the art that applying the known technique taught by Hawke to the combined invention of Humfeld (table), Matsen (heating device), and Hu (heat sink system) would have yielded predictable results, namely, a load-resisting structure made of a strong metal alloy, as is well understood by those skilled in the art (Hawke: column 7, lines 59-62).
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Humfeld, Matsen, and Hu as applied to claim 1 above and further in view of Feigenblum et al. (WO-2006136743-A1, hereinafter Feigenblum ‘743, referring to provided English Translation).
Regarding claim 9, Humfeld, Matsen, and Hu teach the combined invention as described above and also teach the back surface of the table (Humfeld: fig. 3, meltable layer, 218) but do not explicitly teach a groove extending partially through the table toward the table surface, and the table inductive heating circuit is disposed within the groove.
However, Feigenblum ‘743 teaches a groove (cavity, fig. 1a, 22) extending partially through the table toward the table surface (page 5, lines 15-16), and the table inductive heating circuit is disposed within the groove (each cavity surrounding an inductor, page, line 16) in order to create cavities in the heating system that are closer to the thermoplastic part to be heated at the table surface so that the heating is uniform across the surface (page 1, line 32 to page 2, line 6).
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the combined invention of Humfeld, Matsen, and Hu to include a groove extending partially through the table toward the table surface, and the table inductive heating circuit is disposed within the groove in view of the teachings of Feigenblum ‘743 in order to create cavities in the heating system that are closer to the thermoplastic part to be heated at the table surface so that the heating is uniform across the surface (page 1, line 32 to page 2, line 6).
Regarding claim 10, the combined teachings teach further comprising a cover (Feigenblum ‘743: the inductor tube is preferably covered with an insulator, page 2, line 21) coupled to the back surface of the table (Feigenblum ‘743: insulator is connected to the groove or cavity, which connects to the back surface of the table, fig. 1) and sized to close off the groove (Feigenblum ‘743: insulator is on the outer surface of the inductor tube, page 2, lines 21-22; space separating each inductor from the inner wall of the cavity is completely filled, page 2, line 29), thereby enclosing the table inductive heating circuit (Feigenblum ‘743: closed cavities, page 1, line 38).  Thus, it would have been recognized by one of ordinary skill in the art that applying the known technique taught by Feigenblum ‘743 to the combined invention of Humfeld (table), Matsen (heating device), and Hu (heat sink system) would have yielded .
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Humfeld, Matsen, and Hu as applied to claim 12 above and further in view of Feigenblum et al. (US-20170095986-A1, hereinafter Feigenblum ‘986).
Regarding claim 16, Humfeld, Matsen, and Hu teach the combined invention as described above and also teach heating the table surface to the processing temperature (Matsen: preselected Curie temperature, column 2, lines 19-20) using the table inductive heating circuit (Matsen: column 1, 62-63); operating the thermal management system (Hu: heat sink, abstract) in the insulator mode (Hu: passive mode, column 3, lines 32-33) to maintain the table surface at the processing temperature (Hu: desired temperature, column 3, lines 46-47) until the second part is cured (Humfeld: para 0060); and operating the thermal management system in the cooling mode (Hu: active mode, column 3, line 33) to cool the table surface to the reduced temperature (Hu: from 7°C to below 0°C, column 3, lines 46-48).  Humfeld, Matsen, and Hu do not teach removing the first part from the table surface of the heating apparatus; placing a second part on the table surface of the heating apparatus.
However, Feigenblum ‘986 teaches removing the first part from the table surface of the heating apparatus (para 0088); placing a second part on the table surface of the heating apparatus (second part formed by injecting resin into the preform or mold, para 0088) in order to use an improved process known as a Liquid Resin Injection Vacuum Assisted Process (LRIVAP) (para 0005) to rapidly form a second part after completion of a first part.
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the combined invention of Humfeld, Matsen, and Hu to include removing the first part from the table surface of the heating apparatus; placing a second part on the table surface of the heating apparatus in view of the teachings of Feigenblum ‘986 in order to use an improved process known as a .
Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Humfeld and further in view of Feigenblum ‘743, Matsen, Hu, and Hawke.
Regarding claim 17, Humfeld teaches a heating apparatus (abstract) for thermally processing a part (figs. 7-9), comprising: a table formed of a thermally conductive material (sections 304 and 302 of fig. 3 are formed of thermally conductive material, para 0069) and defining a table surface oriented to face a first surface of the part (fig. 3, item 217) and a back surface opposite the table surface (meltable layer, 218).  Humfeld does not explicitly teach the back surface of the table defining a groove extending partially through the table toward the table surface; a table inductive heating circuit disposed in the groove formed in the back surface of the table and configured to generate a processing temperature at the table surface, the table inductive heating circuit comprising a plurality of table induction coil circuits electrically coupled in parallel with each other, wherein each of the plurality of table induction coil circuits includes a table electrical conductor and a table smart susceptor having a Curie temperature; a thermal management system comprising: a chamber coupled to the back surface of the table and enclosing the table inductive heating circuit, wherein the chamber defines an interior space; at least one cooling fin disposed within the chamber; an inlet extending through the chamber and fluidly communicating with the interior space; and an outlet extending through the chamber and fluidly communicating with the interior space; three hubs coupled to the back surface of the table and spaced from each other, each of the three hubs including a stem; and a support assembly coupled to the hubs, the support assembly comprising: a frame comprising a plurality of interconnected trusses, the frame having an upper end defining an upper end boundary extending around an upper end cross-sectional area, and a lower end defining a lower end boundary extending around a lower end cross- sectional area, wherein the lower end cross-sectional area is smaller than the upper end cross- sectional area; and 
However, Feigenblum ‘743 teaches the back surface of the table defining a groove (cavity, fig. 1a, 22) extending partially through the table toward the table surface (page 5, lines 15-16); a table inductive heating circuit disposed in the groove (each cavity surrounding an inductor, page, line 16) formed in the back surface of the table (fig. 1) and configured to generate a processing temperature at the table surface (heating is substantially uniform, page 2, line 4) in order to create cavities in the heating system that are closer to the thermoplastic part to be heated at the table surface so that the heating is uniform across the surface (page 1, line 32 to page 2, line 6).
Additionally, Matsen teaches the table inductive heating circuit (inductive heating circuits with smart susceptors, column 1, lines 63-64) comprising a plurality of table induction coil circuits (column 2, line 16) electrically coupled in parallel with each other (column 2, lines 16-17), wherein each of the plurality of table induction coil circuits includes a table electrical conductor (column 2, line 66) and a table smart susceptor having a Curie temperature (column 3, lines 5-6) in order serve as the heating system identified in Humfeld’s invention so as to provide precise and uniform temperature control during a curing process of a composite part (Matsen: column 1, lines 55-56).
Moreover, Hu teaches a thermal management system coupled to the back surface of the table, the thermal management system (heat sink, abstract) comprising: a chamber (vapor chamber heat sink, column 6, line 32) coupled to the back surface of the table (relying on Humfeld for the table; Humfeld teaches a generic heatsink system such that the heat sink system is “not meant to imply physical or architectural limitations,” Humfeld, para 0084; Hu teaches a heat sink system with a chamber that would be obvious to place on the underside of the table taught by Humfeld) and enclosing the table inductive heating circuit (not given any patentable weight based on 112(b) rejection above), wherein the chamber defines an interior space (internal vapor chamber, column 6, lines 32-33); at least one cooling 
Finally, Hawke teaches three hubs (anchoring flange, column 12, line 27; displayed in fig. 7) coupled to the back surface of the table (coupled to Humfeld’s table) and spaced from each other (spaced across the underside of Humfeld’s table), each of the three hubs including a stem (fig. 7, “L”); and a support assembly coupled to the hubs (fig. 14), the support assembly comprising: a frame comprising a plurality of interconnected trusses (structural members of fig. 14), the frame having an upper end defining an upper end boundary extending around an upper end cross-sectional area (frame has a cross sectional area at the top of KKx(3xIK) where KK is the width and (3xKK) is the length), and a lower end defining a lower end boundary extending around a lower end cross- sectional area (lower end of the frame has a cross sectional area of 8 times the area of the support assemblies, “FK”), wherein the lower end cross-sectional area is smaller than the upper end cross- sectional area (lower end cross section area is much smaller than the top end cross sectional area); and three adapters coupled to the upper end of the frame (fig. 7, “CS”), each of the three adapters being positioned for alignment with an associated hub (aligned to anchoring flange, as depicted in fig. 7) and defining a socket sized to receive the stem of the associated hub (designed to hold square tubing, column 6, lines 61-63) in order to provide a load-carrying and load-resisting structure to sustain high stress and that is designed to carry heavy loads (column 10, lines 21-28). 
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the invention of Humfeld to include the back surface of the table defining a groove extending partially through the table toward the table surface; a table inductive heating circuit disposed in the 
Regarding claim 18, the combined teachings teach further comprising an air source (Hu: cooling device or heat pump, fig. 13, item 120 and column 10, lines 21-22) fluidly communicating with the inlet (Hu: fig. 13 shows the coolant connects the heat pump 120 to the primary heat sink 26 through valves V2 and V5; the primary heat sink 26 can be considered the vapor chamber, column 6, lines 31-32) and selectively operable to generate an air flow through the chamber (Hu: column 5, line 66 through column 6, line 1).  Thus, it would have been recognized by one of ordinary skill in the art that applying the known technique taught by Hu to the combined invention of Humfeld (table), Matsen (heating device), and Hu (heat sink system) would have yielded predictable results and would have resulted in an improved system, namely, a heat sink system that increased or decreased circulation of a coolant by selectively operating the system in active or passive modes (Hu: abstract and claim 11).
Regarding claim 19.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Humfeld, Feigenblum ‘743, Matsen, Hu, and Hawke as applied to claim 17 above and further in view of Yamamoto.
Regarding claim 20, Humfeld, Feigenblum ‘743, Matsen, Hu, and Hawke teach the combined invention as described above but do not explicitly teach at least one cooling fin has an upstream end nearer the inlet and a downstream end nearer the outlet, and in which a cross- sectional area of the at least one cooling fin varies from a smaller fin area at the upstream end to a larger fin area at the downstream end.
However, Yamamoto teaches at least one cooling fin (fig. 5, 41a-f, considered the “advance side” where air flow is faster than on the delay side, fins 41f-j, para 0044) has an upstream end nearer the inlet (23) and a downstream end nearer the outlet (top of fig. 5), and in which a cross- sectional area of the at least one cooling fin varies from a smaller fin area at the upstream end to a larger fin area at the downstream end (fig. 4 shows fins 41a-f having a slope, “m,” which causes the area at the upstream end to be smaller than the downstream end) in order to gradually increase the height of each fin so as to facilitate uniform air flow through the heat sink (para 0038).
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the combined invention of Humfeld, Feigenblum ‘743, Matsen, Hu, and Hawke to include at least one cooling fin has an upstream end nearer the inlet and a downstream end nearer the outlet, and in which a cross- sectional area of the at least one cooling fin varies from a smaller fin area at the upstream end to a larger fin area at the downstream end in view of the teachings of Yamamoto in order to gradually increase the height of each fin so as to facilitate uniform air flow through the heat sink (para 0038).
	Response to Argument
Applicant's arguments filed 20 April 2021 have been fully considered.  In short, the Applicant argues features that are not claimed.  The Applicant also attributes 
On page 7 of the Applicant’s argument, the Applicant states that “the proposed combinations of prior art fail to disclose or suggest all of the required elements of the claim.”  On page 8, the Applicant states that “the heating apparatus protects the table inductive heating circuit from damage during operation, provides better control of the temperature at the table surface, and permits unobstructed access to the table surface to permit rapid processing of multiple parts.  The proposed combination of cited art fails to address these problems, let alone offers the solution as recited in the claims.”
However, none of these potential problems nor the proposed solutions to these problems are recited in the claims.  Yet even if they were in the claims, Humfeld would “teach” on these problems.  Specifically, Humfeld has designed a heating apparatus “not to exceed the maximum hold temperature for curing of a part” (para 0080).  In one example, Humfeld establishes a maximum threshold temperature of “350 degrees Fahrenheit” (0079).  Humfeld also teaches “controlling the heating of any number of parts for aircraft” and teaches curing multiple types of parts in order to “expedite the assembly of and/or reduce the cost of aircraft” (paras 0105 and 0106). 
On page 8 of the Applicant’s Argument, the Applicant argues that the combination of Humfeld, Matsen, and Hu fails to disclose or suggest “a table inductive heating circuit coupled to the back surface of the table and a thermal management system having a chamber coupled to the back surface of the table and enclosing the table inductive heating circuit.”  The Applicant then identifies the following specific deficiencies of Humfeld:
“Humfeld does not explicitly describe the location of the heating system 104 relative to the tool 206” (page 9).
Humfeld teaches a system that “in operation, when the meltable layer 218 reaches a selected temperature, it melts and the heatsink 220 will detach and drop from the tool 206 and into a catching device 222” (page 9).
“Humfeld further fails to disclose or suggest a thermal management system having a chamber coupled to the back surface of the table and enclosing the table inductive heating circuit” (page 9).
With respect to the first deficiency of the location of the heating system relative to the tool, the Applicant simply requires in the claims that the “table inductive heating circuit” be “coupled to the back surface of the table” (claim 1).  The Applicant also discloses in the Specification that the heating circuit is “thermally coupled” to the back surface of the table (para 0003).  Under broadest reasonable interpretation, the examiner has interpreted the claimed “coupled” as being “thermally coupled” as disclosed by the Applicant in the Specification.  Thus, Humfeld’s teaching would apply.  Specifically, Humfeld teaches a thermal coupling between the heating system and the heatsink, which is located underneath the table, such that heat is transferred between the heating system and the heatsink located on the back surface of the table (para 0054).  
Concerning the second noted deficiency of Humfeld, although the Applicant is correct that Humfeld teaches an embodiment where a meltable layer melts at a certain temperature and the heat sink drops, that is just one of three embodiments taught by Humfeld.  Shown below are the three embodiments of Humfeld, depicted in figs. 7-9 and further described in paragraphs 0086 to 0091.  Figure 9 is the embodiment where the heatsink drops upon reaching a certain temperature, but in figures 7 and 8, the temperature is never reached such that the meltable layer melts.  Additionally, the examiner respectfully notes that Humfeld is not being relied upon to meet the limitations of the thermal management system but simply the location of the thermal management system, i.e., underneath the table.  Humfeld teaches a generic heatsink in paragraphs 0037 and 0084, and the examiner contends 
Humfeld, figs. 7-9

    PNG
    media_image1.png
    669
    440
    media_image1.png
    Greyscale

With respect to the third noted deficiency of Humfeld concerning the placement of the chamber as “enclosing the table inductive heating circuit,” it is unclear to the examiner how the chamber encloses the inductive heating circuit.  Referring to fig. 10A of the Applicant’s drawing, the Applicant does not depict an inductive heating circuit.  Although the Applicant claims that the chamber encloses the table inductive heating circuit in claims 1, 12, and 17, the Applicant discloses using a “cover” to accomplishes this function in the Specification (referring to numeral 56 in fig. 4 and paragraph 0030 of 
Turning now to Matsen, regarding the noted deficiencies on page 10 of the Applicant’s Argument, the Applicant states that “it is evident that the induction heating circuit 702 of Matsen is not coupled to the back surface of the table.”  However, the examiner is not relying on Matsen for this limitation but Humfeld who teaches a generic heating system (para 0032) thermally coupled to the heatsink on the back surface of the table (para 0054).  The Applicant also states that “Matsen fails to disclose or suggest any structure responsive to the thermal management system recited in claim 1.”  The examiner agrees with the Applicant in noting that Matsen does not disclose a thermal management system.  However, the examiner relies on Hu for meeting the limitations on the thermal management system and on Humfeld for meeting the limitations on where the thermal management system is placed. 
Finally, regarding Hu’s supposed deficiencies, which are noted on page 10 of the Applicant’s Argument, the Applicant states that “Hu teaches a refrigeration system” and that “it is unrelated to the heating apparatus and methods recited in the current claims.”  However, similar to how a refrigeration system functions, the Applicant describes the claimed thermal management system as possessing a “chamber” (claim 1) and operable in a “cooling mode” (claim 3), which functions similar to how a refrigeration system removes heat from a chamber.  Additionally, both Humfeld and Hu teach heatsinks for application in the airline industry.  As a result, it is unclear to the examiner why Hu’s teaching of a refrigeration system would be “unrelated to the heating apparatus and methods recited in the current claims.”
For the above reasons, rejections to the pending claims are respectfully sustained by the examiner.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERWIN J WUNDERLICH whose telephone number is (571)272-6995.  The examiner can normally be reached on Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 


/ERWIN J WUNDERLICH/Examiner, Art Unit 3761                                                                                                                                                                                                        5/24/2021

/BRIAN W JENNISON/Primary Examiner, Art Unit 3761